DETAILED ACTION
Applicant’s election of Species B: Claims 12-26 in the reply filed on 03/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 12-26 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/15/2019 are being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/15/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/25/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/08/2020 is being considered by the examiner.
Claim Objections
Claim 21 is objected to because of the following informalities:  “(and” should read “and” in line 7.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for receiving a PPG signal, generating a reconstructed EEG signal via an artificial neural network, and providing the reconstructed EEG signal to a user circuit. The claims are directed towards a method, therefore further consideration is necessary. 
Step 2A – Prong one: The limitation of generating a reconstructed EEG signal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim element precludes the step from using the computer as a tool to perform a mental process. For example, but for the “by a processor and neural network” language, “generating” in the context of this claim encompasses the user manually mapping a PPG signal to reconstruct an EEG signal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed towards adding insignificant extra-solution activity to the judicial exception through the use of well-understood, routine, and conventional activities known in the art. Adding insignificant activities that are well known cannot provide an inventive concept. The claim is not patent eligible.
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system for receiving a PPG signal, generating a reconstructed EEG signal via an artificial neural network, and providing the reconstructed EEG signal to a user circuit. The claims are directed towards a system, therefore further consideration is necessary. 
Step 2A – Prong one: The limitation of generating a reconstructed EEG signal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim element precludes the step from using the computer as a tool to perform a mental process. For example, but for the “by a processor and neural network”, “generating” in the context of this claim encompasses the user manually mapping a PPG signal to reconstruct an EEG signal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the independent claim recites two additional elements – receiving a PPG signal from a PPG sensor, and providing the reconstructed EEG signal to a user circuit. Receiving a PPG signal is directed towards the insignificant extra-solution activity of data collection to perform the abstract idea. The claim also recites providing the reconstructed EEG signal to a user circuit. However, as drafted, providing the reconstructed EEG signal to a user circuit is directed towards insignificant extra-solution activity of data transferring. As drafted, there is no display to the user to show a cognitive level based on the analysis performed.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed towards adding insignificant extra-solution activity to the judicial exception through the use of well-understood, routine, and conventional activities known in the art. Adding insignificant activities that are well known cannot provide an inventive concept. The claim is not patent eligible.
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a vehicle comprising a driver assistance device, a PPG signal, a reconstructed EEG signal via an artificial neural network, and providing the reconstructed EEG signal to a user circuit. The claims are directed towards an apparatus, therefore further consideration is necessary. 

Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the independent claim recites two additional elements – receiving a PPG signal from a PPG sensor, and providing the reconstructed EEG signal to a driver assistance device. Receiving a PPG signal is directed towards the insignificant extra-solution activity of data collection to perform the abstract idea. The claim also recites providing the reconstructed EEG signal to a user circuit. However, as drafted, providing the reconstructed EEG signal to a driver assistance device is directed towards insignificant extra-solution activity of data transferring. As drafted, there is no display to the user to show a cognitive level based on the analysis performed.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed towards 
Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a program for receiving a PPG signal, generating a reconstructed EEG signal via an artificial neural network, and providing the reconstructed EEG signal to a user circuit. The claims are directed towards a system, therefore further consideration is necessary. 
Step 2A – Prong one: The limitation of generating a reconstructed EEG signal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim element precludes the step from using the computer as a tool to perform a mental process. For example, but for the “by a processor and neural network”, “generating” in the context of this claim encompasses the user manually mapping a PPG signal to reconstruct an EEG signal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the independent claim recites two additional elements – receiving a PPG signal from a PPG sensor, and providing the reconstructed EEG signal to a user circuit. Receiving a PPG signal is directed towards the insignificant extra-solution activity of data collection to perform 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed towards adding insignificant extra-solution activity to the judicial exception through the use of well-understood, routine, and conventional activities known in the art. Adding insignificant activities that are well known cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-13 and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“Detection of Driver Drowsiness Using Wavelet Analysis …”, cited in the IDS filed 01/15/2019), hereinafter referred to as Li.
Regarding Claim 12, Li discloses a method of processing electrophysiological signals (Abstract, “wavelet transform method is a method for analyzing non-stationary signals”), the method comprising:

generating, by a processor (Fig. 1, “server PC”, and a via artificial neural network processing (Fig. 1, “feature generation and selection” and “classification using SVM”) of the PPG signal, a reconstructed Electroencephalogram (EEG) signal (Fig. 2, and pg. 16500, section 3.2, “FFT-based and wavelet-based feature extracts are performed … to extract the features of the HRV time series, such as LF/HF analysis” and pg. 16501-16502, section 3.4, “the SVM is used to automatically recognize drowsy driving events … the LF/HF ratio and wavelet-based feature are input features to the SVM … the SVM outputs represent the driving types (drowsy or alert)”. The instant specification states in para. [0142-0143] that the “reconstructed” EEG signals are used to calculate an attention indicator of the driver, rather than a complete EEG signal that is presented to the user or saved in a database), the artificial neural network processing of the PPG signal (pg. 16501, section 3.4, “SVM is used to automatically recognize drowsy driving events”) comprising training at least one artificial neural network circuit over a training set of signals produced during a sampling of a sample set of EEG signals (pg. 16500, section 3.3, “the LF/HF ratio and the best wavelet-based feature are selected to form feature vectors for training the SVM); and

Regarding Claim 13, Li discloses the method of claim 12, further comprising at least one of filtering the PPG signal or normalizing the PPG signal prior to artificial neural networking processing of the PPG signal (Table 2, “1st-order differential, peak-to-peak detection, re-sampling the P-P intervals”, and pg. 16498-16499, section 2.2, “steps in the HRV extraction procedure … remove the artifacts when drivers rotate steering wheel…”).
Regarding Claim 23, Li discloses the method of claim 12, further comprising: collecting the PPG signal from a driver of a vehicle via the PPG sensor located on board the vehicle (pg. 16497, section 2, “the wireless PPG sensor incorporates an MCU and a Bluetooth module and can be attached to the steering wheel”); and providing the reconstructed EEG signal to a user circuit on board the vehicle, wherein the reconstructed EEG signal is indicative of a level of attention of the driver (Fig. 6 and pg. 16497, section 2, “the classification result is fed back to a friendly user interface for self-monitoring or activating the alarm and the built-in alertness boosting solution”).
Regarding Claim 24, Li discloses a system, comprising:
a PPG sensor configured to collect a Photoplethysmography (PPG) signal (Fig 1, “PPG sensor”, pg. 16496, section 2, “outputs from the PPG sensor node are transmitted wirelessly via Bluetooth communications to a smartphone”, and pg. 16497, section 2.1, “the PPG sensor can be mounted on the steering wheel and can capture the PPG readings directly from a finger that is resting on the steering wheel”); and 

generate, via the artificial neural network processing circuits, a reconstructed Electroencephalogram (EEG) signal (Fig. 1, “feature generation and selection” and “classification using SVM”) of the PPG signal, a reconstructed Electroencephalogram (EEG) signal (Fig. 2, and pg. 16500, section 3.2, “FFT-based and wavelet-based feature extracts are performed … to extract the features of the HRV time series, such as LF/HF analysis” and pg. 16501-16502, section 3.4, “the SVM is used to automatically recognize drowsy driving events … the LF/HF ratio and wavelet-based feature are input features to the SVM … the SVM outputs represent the driving types (drowsy or alert)”. The instant specification states in para. [0142-0143] that the “reconstructed” EEG signals are used to calculate an attention indicator of the driver, rather than a complete EEG signal that is presented to the user or saved in a database), the artificial neural network processing circuits (pg. 16501, section 3.4, “SVM is used to automatically recognize drowsy driving events”) being configured to train at least one artificial neural network circuit over a training set of signals produced during a sampling of a sample set of EEG signals (pg. 16500, section 3.3, “the LF/HF ratio and the best wavelet-based feature are selected to form feature vectors for training the SVM); and

Regarding Claim 25, Li discloses a vehicle (pg. 16497, “PPG sensor can be mounted on the steering wheel”, therefore, the PPG sensor and the system is adapted to be used in a vehicle”), comprising: 
a driver assistance device (Fig. 1, “Smartphone” and “Result Display”, and Fig. 6);
a PPG sensor configured to collect a Photoplethysmography (PPG) signal (Fig 1, “PPG sensor”, pg. 16496, section 2, “outputs from the PPG sensor node are transmitted wirelessly via Bluetooth communications to a smartphone”, and pg. 16497, section 2.1, “the PPG sensor can be mounted on the steering wheel and can capture the PPG readings directly from a finger that is resting on the steering wheel”); and 
processing circuitry coupled to the PPG sensor and configured to receive the PPG signal from the PPG sensor (Fig. 1, “Bluetooth Transmitter”, “Bluetooth Receiver”, “HRV extraction”, “Feature generation and selection” and “Classification using SVM”), the processing circuitry comprising artificial neural network processing circuits and (Fig. 1, “Classification using SVM”), the processing circuitry comprising artificial neural network processing circuits (Fig. 1, “Classification using SVM”) and configured to:
generate, via the artificial neural network processing circuits, a reconstructed Electroencephalogram (EEG) signal (Fig. 1, “feature generation and selection” and “classification using SVM”) of the PPG signal, a reconstructed Electroencephalogram (EEG) signal (Fig. 2, and pg. 16500, section 3.2, “FFT-based and wavelet-based feature 
provide the reconstructed EEG signal to the driver assistance device, wherein driver assistance device is configured to operate as a function of the reconstructed EEG signal (Fig. 1, “classification using SVM” and “Result Display”, and pg. 16502, “the SVM outputs represent the driving types (alert or drowsy)” and Fig. 6, “Estimated Driving condition from server PC”).
Regarding Claim 26, Li discloses a computer program product loadable in a memory of a processing circuit and executable by the processing circuit (pg. 16498, section 2.3, “the server PC uses vb.NET application software, MATLAB application software, and IBM SPSS Statistics software … the MATLAB application is responsible for … feature classification using the SVM”), the computer program product comprising instructions for: 

generating, by a processor and via artificial neural network processing of the PPG signal, a reconstructed Electroencephalogram (EEG) signal (Fig. 1, “feature generation and selection” and “classification using SVM”) of the PPG signal, a reconstructed Electroencephalogram (EEG) signal (Fig. 2, and pg. 16500, section 3.2, “FFT-based and wavelet-based feature extracts are performed … to extract the features of the HRV time series, such as LF/HF analysis” and pg. 16501-16502, section 3.4, “the SVM is used to automatically recognize drowsy driving events … the LF/HF ratio and wavelet-based feature are input features to the SVM … the SVM outputs represent the driving types (drowsy or alert)”. The instant specification states in para. [0142-0143] that the “reconstructed” EEG signals are used to calculate an attention indicator of the driver, rather than a complete EEG signal that is presented to the user or saved in a database), the artificial neural network processing (pg. 16501, section 3.4, “SVM is used to automatically recognize drowsy driving events”) of the PPG signal comprising training at least one artificial neural network circuit over a training set of signals produced during a sampling of a sample set of EEG signals (pg. 16500, section 3.3, “the LF/HF ratio and the best wavelet-based feature are selected to form feature vectors for training the SVM); and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Detection of Driver Drowsiness Using Wavelet Analysis …”, cited in the IDS filed 01/15/2019), hereinafter referred to as Li, as applied to Claim 12 above, further in view of Vicente et al. (“Detection of Driver’s Drowsiness by Means of HRV Analysis”, cited in the IDS filed 01/15/2019), hereinafter referred to as Vicente.
Regarding Claim 20, Li discloses the method of claim 12, further comprising generating via artificial neural network processing of the PPG signal: a first reconstructed EEG signal as a function of a first training set (pg. 16500, section 3.3, “the LF/HF ratio and the best wavelet-based feature are selected to form feature vectors for training the SVM) of signals produced during the sampling of the sample set of EEG signals in a first mental attention state (Fig. 1, “classification using SVM” and “Result Display”, and pg. 16502, “the SVM outputs represent the driving types (alert or drowsy)”); 
However, Li does not explicitly disclose a second reconstructed EEG signal as a function of a second training set of signals produced during the sampling of the sample set of EEG signals in a second mental attention state.
Vicente teaches a method of measuring HRV and using a neural network classifier to determine a drowsy or fatigue state of a driver (pg. 89, section 1, “on-line detector of driver’s drowsiness based on HRV analysis”). Vicente further teaches uses two training databases of driver biological signals. The two databases, SDDB and RDDB, are for two databases of sleep deprived and non-sleep deprived drivers respectively (pg. 89-90). It would have been obvious to 
Regarding Claim 21, Li discloses the method of claim 20, further comprising: determining, from the first reconstructed EEG signal, a first reconstructed level of attention indicator (pg. 16500, section 3.3, “for two-class feature selection, the “state variable” contains two values (e.g., +1: drowsy…) …” the first level of attention being drowsy in this example); determining, from the second reconstructed EEG signal, a second reconstructed level of attention indicator (pg. 16500, section 3.3, “for two class feature selection, the “state variable” contains two values (e.g., … -1: alert) …” the second level of attention being alert in this example); determining a resulting attention indicator as a combination of the first reconstructed level of attention indicator and the second reconstructed level of attention indicator (Fig. 3, “samples of class +1 and -1” and pg. 16501, section 3.4, “the SVM finds a decision surface that splits the dataset into two parts”); comparing the resulting attention indicator with a threshold value (Fig. 3, the samples of class +1 and -1 are compared to the optimal decision surface and the result is the attention indicator of the driver, being drowsy or alert); and producing an attention indicator signal in response to comparing the resulting attention indicator with the threshold value (Fig. 6, “estimated driving condition from server PC”, green being awake in this example).
Regarding Claim 22, Li discloses the method of claim 12.

Vicente teaches a method of measuring HRV and using a neural network classifier to determine a drowsy or fatigue state of a driver (pg. 89, section 1, “on-line detector of driver’s drowsiness based on HRV analysis”). Vicente further teaches training the classifier with different databases of stored EEG recordings for the development and validation of the detector (pg. 89-90, section 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the training of the SVM classification disclosed by Li to incorporate a database of stored training signals as taught by Vicente. Including a database of stored training signals would allow for multiple databases to be complied in order to provide the neural network with a balanced amount of drowsy/awake signals and ensure accuracy of the neural network outputs (pg. 91, section 4). 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	Claims 14-19 appear allowable over the prior art of record. The closest prior art of record includes the NPL (“Detection of Driver Drowsiness Using Wavelet Analysis …”) by Li et al. and the NPL (“Detection of Driver’s Drowsiness by Means of HRV Analysis”) by Vicente et al. The prior art of record fails to disclose, teach or fairly suggest, sensing a reconstruction error and retraining the neural network based on the error, and using a second neural network to process the reconstructed EEG signal. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.K./Examiner, Art Unit 3791         

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791